Title: From Benjamin Franklin to Susanna Wright, 11 July 1752
From: Franklin, Benjamin
To: Wright, Susanna


Madam
Philada. July 11. 1752
I should sooner have answered your Favour of the 27th past, but that I have been in daily Expectation of getting home the Piece you desired which is lent to a Friend. I hope to have it ready for the next Post.
In the mean time I send you two Pamphlets in which you will have the Pleasure to see a most impudent Imposture detected, and the Honour of our great Poet vindicated.

I send also Christianity not founded on Argument, a Piece that has made a great Noise, and received many Answers, on a Supposition that it favours Infidelity under the Guise of recommending Faith.
We have had excessive hot Weather now near two Weeks. My Thermometer has been almost every Day at 94, and 95, once at 97, which is but 3 Degrees short of the hot Sunday June 18. 1749. This Town is a mere Oven. How happily situated are our Friends at Hempfield! I languish for the Country, for Air and Shade and Leisure; but Fate has doom’d me to be stifled and roasted and teaz’d to death in a City. You would not regret the Want of City Conversation if you considered that 9/10ths of it is Impertinence.
My Wife joins in tendering our best Respects to you and your good Brothers.
Your intimating to me wherein I can serve you needs no Apology, as if it were giving me Trouble, for it really affords me Pleasure, and is therefore a Favour for which I [must] acknowledge myself Your obliged Friend and Servant
B Franklin
